       Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 1 of 33




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                               Plaintiffs,         Case No. 1:20-cv-03010-APM

 v.                                                HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.


 State of Colorado, et al.,

                               Plaintiffs,         Case No. 1:20-cv-03715-APM

 v.                                                HON. AMIT P. MEHTA

 Google LLC,

                               Defendant.


            AMENDED SCHEDULING AND CASE MANAGEMENT ORDER

       In accordance with Federal Rule of Civil Procedure 26(f) and Civil Local Rule 16.3,

Plaintiffs and Defendant Google LLC (“Google”) have met and conferred, and the Court hereby

enters this Amended Scheduling and Case Management Order, which supersedes the Scheduling

and Case Management Order entered on December 21, 2020 (D.I. 85) in United States, et al. v.

Google LLC, No. 20-cv-3010-APM (the “DOJ Action”). Unless otherwise stated herein, this

Amended Scheduling and Case Management Order governs proceedings in the DOJ Action and

State of Colorado, et al. v. Google LLC, No. 20-cv-3715-APM (the “Colorado Action”), which

was “consolidated with [the DOJ Action] for pretrial purposes, including discovery and all

related proceedings” on January 7, 2021. Colorado Action, D.I. 67.


                                               1
       Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 2 of 33




       1.        Service of the Complaint. Counsel for Google has accepted service of the

Complaints and waived formal service of a summons.

       2.        Initial Disclosures. The parties to the DOJ Action exchanged Rule 26(a)(1) initial

disclosures on November 20, 2020, and the parties to the Colorado Action exchanged Rule

26(a)(1) initial disclosures on January 20, 2021.

       3.        Local Rules 16.3(c)(1), 16.3(c)(3), 16.3(c)(4), 16.3(c)(5).

            i.   Likelihood of Disposal by Dispositive Motion. Google has elected not to file a

                 motion to dismiss pursuant to Rule 12 of the Federal Rules of Civil Procedure in

                 either of the above-captioned cases and advised the Court of that decision on

                 November 6, 2020 and January 8, 2021.

         ii.     Consent to Magistrate Judge. The Parties do not consent to this case being

                 assigned to a magistrate judge for any purposes.

        iii.     Settlement. The Parties do not believe that settlement discussions would be useful

                 to engage in at this time.

        iv.      ADR. At a later time, the Parties will confer whether mediation may be

                 appropriate.

       4.        Discovery Conference. The Parties have met and conferred pursuant to Federal

Rule of Civil Procedure 26(f) and Local Rule 16.3. The Parties’ discussions and the submission

of this Proposed Scheduling and Case Management Order, the ESI Order, and the Stipulated

Protective Order relieve the Parties of their obligations under Federal Rule of Civil Procedure

26(f) and Local Rule 16.3.

       5.        Case Schedule. Unless otherwise specified, days will be computed according to

Federal Rule of Civil Procedure 6(a). The Court should adopt the following schedule:


                                                    2
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 3 of 33
              Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 4 of 33




Colorado Action: Deadline to amend            March 15, 2021                             March 15, 2021
pleadings/join additional
Parties as of right




Completion of fact discovery except for       456 days after fact discovery begins       March 22, 2022
requests for admission for authentication
of or admissibility of documents, data or
other evidence; parties to certify
completion of production (including
providing all privilege logs)

Deadline for Parties to serve opening expert 30 days after close of fact discovery       April 21, 2022
disclosures in accordance with Rule
26(a)(2)(B). Parties to make simultaneous
exchange of all opening reports for either
side.
Deadline for service of requests for         60 days after close of fact discovery       May 23, 2022
admission for authentication of or
admissibility of documents, data or
other evidence

Deadline for Parties to serve rebuttal expert 60 days after service of opening reports   June 20, 2022 1
report(s)
Deadline for Parties to serve reply expert    50 days after service of rebuttal expert   August 9, 2022
report(s)                                     reports

Close of expert discovery                     45 days after service of final expert      September 23, 2022
                                              reports
First day to file dispositive motions without Close of expert discovery                  September 23, 2022
leave of Court
Post-discovery Status Conference              To be decided by the Court after close of TBD
                                              expert discovery
Deadline to file motions for summary          30 days after close of expert discovery   October 24, 2022
judgment and Daubert motions

Deadline to file oppositions to motions       45 days after service of summary           December 8, 2022
for summary judgment and Daubert              judgment or Daubert motion(s)
motions

       1
         Date calculations herein for expert disclosures, summary judgment, Daubert, and motions in
       limine assume service/filing on the applicable deadlines.

                                                       4
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 5 of 33
              Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 6 of 33




Each side exchanges its objections to          4 weeks before trial                 August 15, 2023
the other side’s deposition counter-
designations and its counter-counter-
designations
Parties meet and confer regarding motions      4 weeks before trial                 August 15, 2023
in Limine

Parties and non-Parties meet and confer     4 weeks before trial                    August 15, 2023
regarding confidentiality of non-Party
documents on trial exhibit lists and non-
Party depositions
Parties meet and confer regarding disputes 4 weeks before trial                     August 15, 2023
about confidentiality of Party documents on
trial exhibit lists
Parties meet and confer regarding              4 weeks before trial                 August 15, 2023
submitting a joint exhibit list
Joint submission regarding disputes            3 weeks before trial                 August 22, 2023
concerning admissibility of trial exhibits
and deposition designations

Joint submission regarding disputes            3 weeks before trial                 August 22, 2023
concerning confidentiality of Party
documents on trial exhibit lists filed

Joint submission regarding disputes            3 weeks before trial                 August 22, 2023
concerning confidentiality of each non-
Party’s documents on the trial exhibits
lists and designations of non- Party
depositions
Non-Party submissions regarding disputes       3 business days after the parties’   August 25, 2023
concerning confidentiality of each non-        joint submission is filed
Party’s documents on the trial exhibit
lists and designations of non-Party
depositions
Pre-trial briefs filed                         2 weeks before trial                 August 29, 2023

Hearing regarding any disputes over            2 weeks before trial                 August 29, 2023 or as set
confidentiality of proposed trial exhibits                                          by the Court

Final Pre-trial conference                     2 weeks before trial                 September 1, 2023 or as
                                                                                    set by the Court
Parties submit final trial exhibits to Court   1 week before trial                  September 5, 2023




                                                        6
               Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 7 of 33




Trial begins                                   Date to be determined by Court                September 12, 2023

Post-trial briefs and proposed findings of     10 weeks after conclusion of trial            TBD
fact and conclusions of law filed


               6.     Discovery of Confidential Information. Discovery and production of

       confidential information will be governed by the Protective Order and ESI Order entered by the

       Court in this action. No deadline in this order shall override any deadline set forth in the

       Protective Order or ESI Order. When sending discovery requests, notices, and subpoenas to non-

       parties, the parties must include copies of any Protective Orders in effect at the time.

               7.     Production of Investigation Materials. By no later than the applicable date

       specified in Paragraph 5, except as to materials as to which Plaintiffs have objection(s) to

       producing, Plaintiffs (with the exception of Plaintiff State of California) 3 shall begin producing

       the materials they collected during the course of the pre-Complaint Investigation 4 from the third

       parties identified in Plaintiffs’ Rule 26(a)(1) initial disclosures. Excepting those materials as to

       which Plaintiffs have an objection to the production thereof, Plaintiffs shall begin producing by

       no later than the applicable date specified in Paragraph 5, and will produce (subject to

       objections): (i) any CID, subpoena, compulsory process, or voluntary request for information

       sent by any Plaintiff in connection with the Investigation to a third party who is identified in

       Plaintiffs’ Initial Disclosures; (ii) any documents, data, or materials provided by a third party


       3
        Consistent with the Court’s instruction during the December 18, 2020 status conference,
       Plaintiff State of California and Google have conferred regarding the deadline by which Plaintiff
       State of California shall began to produce the Investigation Materials. Plaintiff State of
       California began producing its Investigative Materials on January 22, 2021 and anticipates
       completing production no later than when the Department of Justice completes production of its
       Investigative Materials.
       4
        “Investigation” means the pre-Complaint inquiry by Plaintiff the United States and Plaintiff
       States into potential anticompetitive conduct by Google.

                                                         7
       Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 8 of 33




who is identified in Plaintiffs’ Initial Disclosures to any Plaintiff in response to (i); (iii) any

declaration, affidavit, or written statement provided by any third party who is identified in

Plaintiffs’ Initial Disclosures to any Plaintiff in connection with the Investigation; and (iv) any

transcript of any deposition taken of any third party who is identified in Plaintiffs’ Initial

Disclosures in connection with the Investigation.

        8.      Witness Lists. 5 Each side shall provide an initial witness list [12] weeks before

trial, which shall be limited to [50] persons, including experts. The witness list must comply with

Federal Rule of Civil Procedure 26(a)(3)(A)(i)–(ii). Each side shall provide a final witness list

[6] weeks before trial which shall also be limited to [50] persons, including experts. In preparing

their witness lists, the Parties must make good-faith attempts to identify the witnesses whom they

expect that they may present as live witnesses at trial (other than solely for impeachment). No

Party may call a person to testify as a live witness at trial or designate a person’s deposition for

introduction at trial (other than solely for impeachment) unless (a) that person was identified on a

Party’s witness list (a Party may call a witness identified on the opposing Party’s witness list);

(b) all Parties agree that that Party may call that person to testify; or (c) the Court determines that

the Party demonstrates good cause for calling that person to testify, despite that Party’s failure to

identify that person sooner. If any person is placed on a witness list (initial or final) by a Party,

and has not been deposed in this litigation, then the other side may obtain documents from the

files of that person and depose that person, notwithstanding any limits on discovery elsewhere in




5
 This Paragraph 8 presently applies only to the DOJ Action. In accordance with the Court’s
Order of January 7, 2021 (Colorado Action, D.I. 67), the Parties will consider after the close of
expert discovery and resolution of any motions for summary judgment whether the above-
captioned actions should be consolidated for trial, which may include a consideration of whether
or how the limits reflected in this Paragraph 8 may be affected by consolidation.

                                                    8
       Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 9 of 33




this Order or in the Rules, unless that person was disclosed under FRCP 26(a)(1), and an

opportunity was provided during fact discovery to obtain these documents and depositions.

       9.      Document Requests. The Parties must serve any objections to requests for

productions of documents within [30] days as required by FRCP 34. Within [7] business days of

service of any objections, the Parties must meet and confer to attempt to resolve any objections

and to agree on custodians to be searched. At the time it serves its responses, the producing Party

will provide estimated date for inspection/production in accordance with FRCP 34(b)(2)(B). To

the extent that there is a dispute regarding the scope of production that impacts the estimated

time period for completion of the responsive production, the Producing Party will supplement its

good-faith estimate of the time period for completion of the responsive production upon

resolution of such disputes. Responsive productions (subject to any objections or custodian

issues that have not been resolved) should be made on a rolling basis. Plaintiffs in the DOJ

Action and Plaintiffs in the Colorado Action shall coordinate their requests for production of

documents to the extent necessary to avoid serving duplicative requests. Any deposition,

document, data, or other evidence produced by a Party or non-Party can be used in any

proceeding of either of the DOJ Action or the Colorado Action, but written discovery responses

(including responses to requests for admission) can only be used against the Party making the

responses.

       10.     Structured Data. If a Party amends its initial disclosures to identify particular

sources of structured data that it intends to rely upon, then that Party shall produce samples of

and data dictionaries for any such sources of structured data identified in its amended initial

disclosures within [45] days of service of the same.




                                                 9
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 10 of 33




       11.     Interrogatories. The Parties must serve any objections to interrogatories within

[30] days as required by FRCP 33. Within [7] business days of service of any objections, the

parties must meet and confer to attempt to resolve any objections and to discuss whether the

request may be satisfied by the production of documents or structured data. Each side 6 is limited

to [40] interrogatories in total (including discrete subparts), and an additional [35] contention

interrogatories, which may not be served until [180] days from beginning of fact discovery. Each

side reserves the right to ask the Court for leave to serve additional interrogatories.

       12.     Requests for Admission. Each side is limited to [55] requests for admission in

total. Requests for admission relating solely to the authentication or admissibility of documents,

data, or other evidence (which are issues that the parties must attempt to resolve initially through

negotiation) do not count against these limits. Unless otherwise agreed, the Parties must respond

in writing to requests for admission within [30] days after service. Each side reserves the right to

ask the Court for leave to serve additional requests for admission.

       13.     Discovery on Non-Parties. Each Party must serve upon all other Parties a copy

of any discovery request to any non-Party at the same time it is served on the non-Party. The

requesting Party must provide all other Parties with a written record of any oral or written

modifications, extensions, or postponements to the discovery request within [3] days of the

modification, extension, or postponement. Every discovery request to a non-Party shall include a

cover letter requesting that (a) the non-Party stamp each document with a production number and

any applicable confidentiality designation prior to producing it; (b) the non-Party provide both to

the requesting Party and to the other side copies of all productions at the same time; (c) the non-



6
 For avoidance of doubt, there are two “sides” in these consolidated actions: Plaintiffs in the
DOJ Action and Plaintiffs in the Colorado Action collectively are one “side,” and Google is the
other “side.”
                                                 10
        Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 11 of 33




Party provide to both the requesting Party and the other side copies of all written correspondence

with any Party concerning the non-Party’s response to or compliance with any discovery request

(including any extensions, modifications, or postponements). Plaintiffs in the DOJ Action and

Plaintiffs in the Colorado Action shall coordinate their discovery requests to non-Parties to the

extent necessary to avoid serving duplicative requests.

          14.    Depositions. Each side is limited to [80] depositions of fact witnesses. Each side

may depose any and all witnesses produced to testify on each agreed upon Federal Rule of Civil

Procedure 30(b)(6) topic, but (unless otherwise specified herein) each 7-hour 7 period of 30(b)(6)

deposition testimony shall count as one deposition for the purpose of the side’s limit (e.g. the

depositions of seven 30(b)(6) witnesses for two hours (14 hours in total) each counts as two

depositions).

          The following depositions do not count against the deposition caps imposed by the

preceding sentence: (a) depositions of the Parties’ designated expert witnesses; (b) depositions

previously taken in response to Civil Investigative Demands; and (c) depositions taken for the

sole purpose of establishing the location, authenticity, or admissibility of documents produced by

any Party or non-Party, provided that such depositions may be noticed only after the Party taking

the deposition has taken reasonable steps to establish location, authenticity, or admissibility

through other means, and further provided that such depositions must be designated at the time

that they are noticed as being taken for the sole purpose of establishing the location, authenticity,

or admissibility of documents.

          Parties will use their best efforts to make witnesses available for deposition at a mutually

agreeable time and location and without undue delay. If a witness is a former employee of any


7
    All time periods for depositions refer to time on the record.

                                                   11
         Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 12 of 33




Party who is not represented by counsel, upon receipt of a deposition notice for the former

employee, that Party shall, within [14] business days of the deposition notice, provide the date of

departure and last known address of the former employee, whether the Party’s counsel can

accept service of the notice, whether the Party’s counsel will be representing that Party in

connection with the deposition and, if not, the name and contact information for the witness’

counsel or that the witness is unrepresented.

         If a Party serves a subpoena for the production of documents or electronically stored

information and a subpoena commanding attendance at a deposition, the Party serving those

subpoenas must schedule the deposition for a date at least [14] days after the return date for the

document subpoena, and if the Party serving those subpoenas agrees to extend the date of

production for the document subpoena in a way that would result in fewer than [14] days

between the extended production date and the date scheduled for the deposition, the date

scheduled for the deposition must be postponed to be at least [14] days following the extended

production date, unless all parties consent to fewer than [14] days.

          Depositions of party fact witnesses are limited to no more than a [7] hour day, excepting

that each side may choose to extend [16] depositions up to [14] hours. The noticing side shall

indicate whether it intends to extend a party fact witness’s deposition, including the proposed

duration of the extended deposition, in the deposition notice for the relevant party fact witness.

The non-noticing side may object and the parties will meet and confer and (as may be necessary)

address any dispute in accordance with the guidance the Court provided at the December 18,

2020 status conference regarding the procedures by which to raise discovery disputes to the

Court.




                                                 12
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 13 of 33




        During non-Party depositions noticed by only one side, the non-noticing side may cross-

examine the witness for up to one hour at the conclusion of direct examination, and the side who

conducted the direct examination shall be entitled to redirect examination of the witness for

approximately the same amount of record time as the cross-examination regardless of whether

the redirect examination extends past the [7] hour limit. If the total, on-record portion of the

deposition goes beyond [7] hours, the Parties may, but are not required to, have the remaining

portion of the deposition take place on a second day. If a non-Party deposition is noticed by both

sides, then the deposition will be [11] hours and will be divided equally between the sides, and

the deposition of the non-Party will count as one deposition for each side. Any time allotted to

one side not used by that side in a non-Party deposition may not be used by the other side, unless

the side that does not use all of its allotted time agrees to allow the other side to use the

remaining time. For any deposition lasting longer than [7] hours, either Party or the witness may

demand that the time remaining after the seventh hour be carried over to be completed on the

next consecutive business day.

        Plaintiffs in the DOJ Action and Plaintiffs in the Colorado Action shall coordinate in the

noticing and scheduling of all depositions. Any deposition noticed either by Plaintiffs in the

DOJ Action or Plaintiffs in the Colorado Action shall automatically be deemed to have been

noticed by Plaintiffs in both actions and shall count against the total number of depositions

allotted to their side. Any person deposed in either the DOJ Action or the Colorado Action shall

automatically be deemed to have been deposed in both cases and, consistent with Federal Rule of

Civil Procedure 30(a)(2)(A), shall not be deposed again in either case absent stipulation or leave

of Court. Plaintiffs in the DOJ Action and Plaintiffs in the Colorado Action may divide the time

allotted to their side in any manner they choose, provided that they do not collectively exceed the



                                                  13
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 14 of 33




time allotted to their side and make reasonable efforts to coordinate their examination in order to

avoid duplicative questioning. Objections are preserved for all Parties when one Party makes the

objection.

       15.     Remote Depositions. The Parties agree that COVID-19 restrictions may make

remote depositions necessary. The Parties agree to conduct depositions remotely when

necessary. However, nothing in this paragraph or Order prevents a Party from seeking an in-

person deposition. In the event that technical issues arise during a remote deposition, including

problems with loading or accessing exhibits in the virtual deposition platform, the Parties agree

that they will promptly go off the record in order to address such issues without counting against

the examiner’s time on the record. Absent consent of all parties, the parties agree to remain on

camera while off the record for this purpose.

       16.     Dispute Resolution. In the event of a dispute between the parties regarding any

discovery issue, the parties shall meet and confer in an attempt to resolve the dispute. In the

event of a dispute between the parties during a deposition, the parties shall memorialize the

dispute on the record and present the dispute to the Court by motion within two business days of

the close of the deposition. If the Court orders a Party to provide additional testimony (i.e. rejects

the Party’s opposition to answering a particular question), the Party shall provide the witness for

deposition on the testimony in question within five business days of the ruling.

       17.     Privilege Logs. The Parties agree that the following privileged or otherwise

protected communications may be excluded from privilege logs: (a) documents or

communications sent solely between outside counsel for the Defendant (or persons employed by

or acting on behalf of such counsel); (b) documents or communications sent solely between

counsel for the United States (or persons employed by the United States Department of Justice);



                                                 14
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 15 of 33




(c) documents or communications sent solely between counsel for the United States (or persons

employed by the United States Department of Justice) and counsel for any state (or persons

employed by any the office of the attorney general of any state); (d) documents or

communications sent solely between outside counsel for Defendant and inside counsel for

Defendant; (e) documents or communications sent solely between counsel for the United States

(or persons employed by the United States Department of Justice) and counsel for any executive-

branch agency of the federal government; (f) documents or communications sent solely between

counsel for any state and counsel for another state (or persons employed by the office of the

attorney general any state); (g) documents or communications sent solely between counsel within

any state (or persons employed by the office of the attorney general of any state). When non-

responsive, privileged documents that are attached to responsive documents are withheld from

production, however, the parties will insert a placeholder to indicate a document has been

withheld from that family. The Parties’ privilege log obligations with respect to ESI are more

fully set forth in the ESI Order.

       18.     Privilege Log Format. The Parties also agree to the following guidelines

concerning the preparation of privilege logs: (a) a general description of the litigation underlying

attorney work-product claims is permitted; (b) identification of the name and the company

affiliation for each non-defendant person is sufficient identification; (c) identification of the

name and the department for each defendant person is sufficient identification; and (d) for

documents redacted for privilege, the privilege log need only provide the Bates number, an

indication that the document was produced in redacted form, information that can be populated

from the metadata of the document, including as set forth in the Parties’ ESI Order, the type of

privilege being asserted, and the basis for the privilege. For each entry of the privilege log, all



                                                  15
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 16 of 33




attorneys acting in a legal capacity with respect to that particular document or communication

will be marked with the designation “ESQ: after their names (include a space before and after the

“ESQ”). Similarly, in the separate index of names, counsel for a Party shall be marked with the

designation ESQ in a separate column. The Parties’ privilege log obligations with respect to ESI

are more fully set forth in the ESI Order.

       19.     Privilege Log Timing. A producing Party shall provide a privilege log three, five,

seven, nine, eleven, and thirteen months after the commencement of fact discovery. A producing

Party must provide a final privilege log no later than [30] days prior to the close of fact

discovery.

       20.     Name Index. The privilege log will be produced along with a separate index

containing an alphabetical list (by last name) of each name on the privilege log, identifying titles,

company affiliations, the members of any group or email list on the log where practicable (e.g.,

the Board of Directors), and any name variations used in the privilege log for the same

individual.

       21.     Production of Privileged or Work-Product Documents or Information. As

authorized by Federal Rule of Evidence 502(d), and as more fully set forth in the ESI Order, the

production of a privileged or work-product-protected document is not a waiver of privilege or

protection from discovery in this case or in any other federal or state proceeding. Disclosures

among a party’s attorneys of work product or other communications relating to issues of

common interest shall not affect or be deemed a waiver of any applicable privilege or protection

from disclosure. For example, the mere production of privileged or work-product-protected

documents in this case as part of a mass production is not itself a waiver in this case or in any

other federal or state proceeding. A producing party may assert privilege or protection over



                                                 16
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 17 of 33




produced documents in accordance with the procedures set forth in Section IV of the ESI Order.

After being notified, a party shall comply with the procedures set forth in Section IV of the ESI

order. The parties do not waive any objections to the production, discoverability, admissibility,

or confidentiality of documents and ESI.

       22.     Presumptions of Authenticity. Documents produced by parties and non-parties

from their own files will be presumed to be authentic within the meaning of Federal Rule of

Evidence 901. Any good-faith objection to a document’s authenticity must be provided with the

exchange of other objections to intended trial exhibits. If the opposing side serves a specific

good-faith written objection to the document’s authenticity, the presumption of authenticity will

no longer apply to that document and the parties will promptly meet and confer to attempt to

resolve any objection.

       23.     Expert Witness Disclosures—Materials Protected from Disclosure. The

following information, documents, and materials are not discoverable, and need not be preserved

or disclosed for purposes of complying with Federal Rule of Civil Procedure 26(a)(2), Rule

26(b)(4), or any other rule, including in testimony at deposition, hearing, or trial: (a) any form of

oral or written communications, correspondence, or work product—not relied upon by the expert

in forming any opinions in his or her final report—shared between: (i) the expert and any persons

assisting the expert; (ii) Plaintiffs’ counsel and Plaintiffs’ experts, or between any agent or

employee of Plaintiffs’ counsel and Plaintiffs’ experts; (iii) Google’s counsel and Google’s

experts, or between any agent or employee of Google’s counsel and Google’s experts; (iv)

testifying and non-testifying experts; (v) non-testifying experts; or (vi) testifying experts; (b)

expert’s notes, except for notes of interviews of persons on any Party’s preliminary or final

witness list if the expert participated in or conducted the interview and relied upon the notes in



                                                  17
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 18 of 33




forming any opinions in his or her final report; (c) drafts of expert reports, affidavits, or

declarations or comments, mark-ups, or edits prepared in connection with such drafts; and (d)

data formulations, data runs, data analyses, or any database-related operations not relied upon by

the expert in forming any opinions in his or her final report.

       24.     Expert Witness Disclosures—Materials to Be Disclosed. Subject to the

limitations of the prior paragraph, the parties agree that the following materials will be disclosed

within [5] business days of the time that each expert report is served, or, for those materials to be

made available upon request, within [10] days of the request: (a) a list of all documents relied

upon by the expert in forming any opinions in his or her report, including Bates numbers of

documents previously produced; (b) upon reasonable request and subject to applicable protective

orders and confidentiality agreements, prior expert reports, submitted by the expert in antitrust

cases or to any antitrust/competition authorities, that were not previously produced and that are

not readily available publicly; (c) a list of all publications authored by the expert in the previous

[10] years; (d) upon reasonable request, copies of all publications authored by the expert in the

previous [10] years that are not readily available publicly; and (e) for all calculations appearing

in the report, all data and programs underlying the calculations, including all programs and codes

necessary to recreate the calculations from the initial (“raw”) data files, and including the

intermediate working-data files that are generated from the raw data files and used in performing

the calculations appearing in the report.

       25.     Expert Depositions. Each expert may be deposed for [10] hours. Depositions of

each side’s experts will be conducted only after disclosure of all expert reports and

accompanying materials.




                                                  18
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 19 of 33




       26.     Demonstrative Exhibits. Demonstrative exhibits do not need to be included on

the trial exhibit lists when those lists are exchanged. The Parties will meet and confer regarding

the timeline and process for exchange of demonstrative exhibits following the close of discovery

and resolution of any summary judgment motions.

       27.     Service of Pleadings and Discovery on Other Parties. Service of all pleadings,

discovery requests (including subpoenas for testimony or documents under Federal Rule of Civil

Procedure 45), expert disclosures, and delivery of all correspondence in this matter must be made

by ECF (which will send notice to all Parties registered with ECF) or email to the persons whose

email is listed below. If the volume of attachments makes service by ECF impracticable, a Party

shall make service via a Secure FTP service or overnight delivery to the persons listed below:

        For Plaintiff United States:

                Kenneth M. Dintzer
                U.S. Department of Justice, Antitrust Division
                Technology & Financial Services Section
                450 Fifth Street NW, Suite 7100
                Washington, DC 20530
                Kenneth.Dintzer2@usdoj.gov

                Jesús M. Alvarado-Rivera
                U.S. Department of Justice, Antitrust Division
                Technology & Financial Services Section
                450 Fifth Street NW, Suite 7100
                Washington, DC 20530
                Jesus.Alvarado-Rivera@usdoj.gov

                Elizabeth S. Jensen
                U.S. Department of Justice, Antitrust Division
                450 Golden Gate Avenue, Suite 10-0101
                San Francisco, CA 94102
                Elizabeth.Jensen@usdoj.gov




                                                19
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 20 of 33




 For Plaintiff State of Arkansas:

         Leslie Rutledge, Attorney General
         Johnathan R. Carter, Assistant Attorney General
         Office of the Attorney General, State of Arkansas
         323 Center Street, Suite 200
         Little Rock, Arkansas 72201
         Johnathan.Carter@arkansasag.gov

For Plaintiff State of California:

         Xavier Becerra, Attorney General
         Kathleen E. Foote, Senior Assistant Attorney General
         Paula Blizzard, Supervising Deputy Attorney General
         Brian Wang, Deputy Attorney General
         Quyen Toland, Deputy Attorney General
         Ryan McCauley, Deputy Attorney General
         Adam Miller, Deputy Attorney General
         Office of the Attorney General
         California Department of Justice
         455 Golden Gate Avenue
         Suite 11000
         San Francisco, CA 94102
         Ryan.McCauley@doj.ca.gov
         Adam.Miller@doj.ca.gov

 For Plaintiff State of Florida:

         Ashley Moody, Attorney General
         R. Scott Palmer, Interim Co-Director, Antitrust Division
         Nicholas D. Niemiec, Assistant Attorney General
         Lee Istrail, Assistant Attorney General
         Office of the Attorney General, State of Florida
         PL-01 The Capitol
         Tallahassee, Florida 32399
         Scott.Palmer@myfloridalegal.com




                                        20
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 21 of 33




 For Plaintiff State of Georgia:

        Christopher Carr, Attorney General
        Margaret Eckrote, Deputy Attorney General
        Daniel Walsh, Senior Assistant Attorney General
        Dale Margolin Cecka, Assistant Attorney General
        Office of the Attorney General, State of Georgia
        40 Capitol Square, SW
        Atlanta, Georgia 30334-1300
        dcecka@law.georgia.gov

 For Plaintiff State of Indiana:

        Curtis Hill, Attorney General
        Scott L. Barnhart, Chief Counsel and Director, Consumer Protection Division
        Matthew Michaloski, Deputy Attorney General
        Erica Sullivan, Deputy Attorney General
        Office of the Attorney General, State of Indiana
        Indiana Government Center South, Fifth Floor
        302 West Washington Street
        Indianapolis, Indiana 46204
        Scott.Barnhart@atg.in.gov

 For Plaintiff State of Kentucky:

        Daniel Cameron, Attorney General
        Justin D. Clark, Deputy Director of Consumer Protection
        J. Christian Lewis, Executive Director of Consumer Protection
        Philip R. Heleringer, Assistant Attorney General
        Jonathan E. Farmer, Assistant Attorney General
        Office of the Attorney General, Commonwealth of Kentucky
        1024 Capital Center Drive, Suite 200
        Frankfort, Kentucky 40601
        Justind.Clark@ky.gov

 For Plaintiff State of Louisiana:

        Jeff Landry, Attorney General
        Stacie L. Deblieux, Assistant Attorney General
        Office of the Attorney General, State of Louisiana
        Public Protection Division
        1885 North Third St.
        Baton Rouge, Louisiana 70802
        Deblieuxs@ag.louisiana.gov




                                       21
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 22 of 33




 For Plaintiff State of Michigan:

        Dana Nessel, Attorney General
        Wisam E. Naoum, Assistant Attorney General
        Michigan Department of Attorney General
        P.O. Box 30736
        Lansing, Michigan 48909
        NaoumW1@Michigan.gov

 For Plaintiff State of Missouri:

        Kimberley Biagioli, Assistant Attorney General
        Office of the Attorney General, State of Missouri
        P.O. Box 899
        Jefferson City, Missouri 65102
        Kimberley.Biagioli@ago.mo.gov

 For Plaintiff State of Mississippi:

        Lynn Fitch, Attorney General
        Hart Martin, Consumer Protection Division
        Crystal Utley Secoy, Consumer Protection Division
        Office of the Attorney General, State of Mississippi
        P.O. Box 220
        Jackson, Mississippi 39205
        Hart.Martin@ago.ms.gov

 For Plaintiff State of Montana:

        Timothy C. Fox, Attorney General
        Mark Mattioli, Chief, Office of Consumer Protection
        Office of the Attorney General, State of Montana
        P.O. Box 200151
        555 Fuller Avenue, 2nd Floor
        Helena, MT 59620-0151
        mmattioli@mt.gov

 For Plaintiff State of South Carolina:

       Mary Frances Jowers, Assistant Deputy Attorney General
       Rebecca M. Hartner, Assistant Attorney General
       Office of the Attorney General, State of South Carolina
       P.O. Box 11549
       Columbia, South Carolina 29211-1549
       mfjowers@scag.gov
       rhartner@scag.gov

                                          22
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 23 of 33




 For Plaintiff State of Texas:

        Kim Van Winkle, Chief, Antitrust Division
        Bret Fulkerson, Deputy Chief, Antitrust Division
        Kelsey Paine, Assistant Attorney General
        Office of the Attorney General, State of Texas
        300 West 15th Street
        Austin, Texas 78701
        kim.vanwinkle@oag.texas.gov
        bret.fulkerson@oag.texas.gov
        kelsey.paine@oag.texas.gov

For Plaintiff State of Wisconsin:

       Joshua L. Kaul, Attorney General
       Gwendolyn J. Lindsay Cooley, Assistant Attorney General
       Wisconsin Department of Justice
       17 W. Main St.
       Madison, WI 53707-7857
       Gwendolyn.cooley@wisconsin.gov
       (608) 261-5810

  For Plaintiff State of Colorado:

       Jonathan Bruce Sallet
       Diane Rebecca Hazel
       Steven M. Kaufmann
       Abigail Leah Smith
       Office of the Attorney General of Colorado
       1300 Broadway, 7th Floor
       Denver, CO 80203
       720-508-6231
       jon.sallet@coag.gov
       diane.hazel@coag.gov
       steve.kaufmann@coag.gov
       abigail.smith@coag.gov

  For Plaintiff State of Nebraska:

       Joseph Conrad
       Office of the Attorney General of Nebraska
       Consumer Protection Division
       2115 State Capitol Building
       Lincoln, NE 68509
       402-471-3840

                                      23
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 24 of 33




       joseph.conrad@nebraska.gov

  For Plaintiff State of Arizona:

       Brunn W. (Beau) Roysden III, Solicitor General
       Michael S. Catlett, Deputy Solicitor General
       Dana R. Vogel, Unit Chief Counsel
       Christopher M. Sloot, Assistant Attorney General
       Arizona Office of the Attorney General
       2005 North Central Avenue
       Phoenix, Arizona 85004
       Tel: (602) 542-3725
       dana.vogel@azag.gov

  For Plaintiff State of Iowa:

       Max Merrick Miller
       Attorney General's Office for the State of Iowa
       1305 East Walnut Street, 2nd Floor
       Des Moines, IA 50319
       (515) 281-5926
       Max.Miller@ag.Iowa.gov

  For Plaintiff State of New York:

       John D. Castiglione
       Morgan Feder
       Elinor Hoffmann
       Office of the Attorney General of New York
       28 Liberty Street, 21st Floor
       New York, NY 10005
       212-416-8513
       john.castiglione@ag.ny.gov
       morgan.feder@ag.ny.gov
       elinor.hoffmann@ag.ny.gov

  For Plaintiff State North Carolina:

       Jonathan R. Marx
       Jessica Vance Sutton
       NC Department of Justice
       114 W. Edenton St.
       Raleigh, NC 27603
       919-716-6000
       Jmarx@Ncdoj.Gov
       jsutton2@ncdoj.gov

                                        24
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 25 of 33




  For Plaintiff State of Tennessee:

       Christopher Dunbar
       J. David McDowell
       Jeanette Pascale
       Office of The Attorney General & Reporter
       P.O. Box 20207
       Nashville, TN 37202
       615-741-3519
       chris.dunbar@ag.tn.gov
       david.mcdowell@ag.tn.gov
       jenna.pascale@ag.tn.gov

  For Plaintiff State of Utah:

       Tara Pincock
       Attorney General's Office Utah
       160 E 300 S, Ste 5th Floor
       PO Box 140874
       Salt Lake City, UT 84114
       801-366-0305
       tpincock@agutah.gov

  For Plaintiff State Alaska:

       Clyde “Ed” Sniffen, Jr. Acting Attorney General
       D.C. Circuit Bar No. 56435 ed.sniffen@alaska.gov
       Jeff Pickett
       Senior Assistant Attorney General
       State of Alaska, Department of Law
       Office of the Attorney General
       1031 W. Fourth Avenue, Suite 200
       Anchorage, Alaska 99501
       Tel: (907) 269-5100
       jeff.pickett@alaska.gov

  For Plaintiff State of Connecticut:

       Nicole Demers
       State of Connecticut Office of the Attorney General
       165 Capitol Avenue, Ste 5000
       Hartford, CT 06106
       860-808-5202
       nicole.demers@ct.gov




                                        25
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 26 of 33




  For Plaintiff State of Delaware:

       Michael Andrew Undorf
       Delaware Department of Justice
       Fraud and Consumer Protection Division
       820 N. French St., 5th Floor
       Wilmington, DE 19801
       302-577-8924
       michael.undorf@delaware.gov

  For Plaintiff District of Columbia:

       Elizabeth Gentry Arthur
       David Brunfeld
       Office of the Attorney General for the District of Columbia
       400 6th Street NW
       Washington, DC 20001
       202-724-6514
       elizabeth.arthur@dc.gov
       david.brunfeld@dc.gov

  For Plaintiff Territory of Guam:

       Leevin Taitano Camacho, Attorney General
       Fred Nishihira, Chief, Consumer Protection Division
       Benjamin Bernard Paholke, Assistant Attorney General
       Office of the Attorney General of Guam
       590 S. Marine Corps Drive, Suite 901
       Tamuning, Guam 96913
       Tel: (671)-475-3324
       bpaholke@oagguam.org

  For Plaintiff State of Hawaii:

       Rodney I. Kimura
       Office of the Attorney General of Hawaii
       Commerce & Economic Development
       425 Queen Street
       Honolulu, HI 96813
       808-586-1180
       rodney.i.kimura@hawaii.gov




                                        26
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 27 of 33




  For Plaintiff State of Idaho:

        Brett Talmage DeLange
        Office of the Idaho Attorney General
        Consumer Protection Division
        954 W. State St., 2nd Fl.
        PO Box 83720
        Boise, ID 83720-0010
        208-334-4114
        brett.delange@ag.idaho.gov

  For Plaintiff State of Illinois:

        Erin L. Shencopp
        Office of the Attorney General of Illinois
        100 W. Randolph St.
        Chicago, IL 60601
        312-793-3891
        eshencopp@atg.state.il.us

  For Plaintiff State of Kansas:

        Lynette R. Bakker
        Office of the Attorney General of Kansas
        Consumer Protection & Antitrust
        120 S.W. 10th Avenue, Ste 2nd Floor
        Topeka, KS 66612-1597
        785-368-8451
        lynette.bakker@ag.ks.gov

  For Plaintiff State of Maine:

        Christina M. Moylan
        Office of the Attorney General of Maine
        6 State House Station
        Augusta, ME 04333-0006
        207-626-8838
        christina.moylan@maine.gov

  For Plaintiff State of Maryland:

        Gary Honick
        Office of the Maryland Attorney General
        Antitrust
        200 St. Paul Place
        Baltimore, MD 21202

                                         27
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 28 of 33




       410-576-6480
       ghonick@oag.state.md.us

  For Plaintiff Commonwealth of Massachusetts:

       Matthew B. Frank, Assistant Attorney General Antitrust Division
       William T. Matlack, Assistant Attorney General
       Chief, Antitrust Division
       Michael B. MacKenzie, Assistant Attorney General
       Deputy Chief, Antitrust Division
       Office of the Attorney General
       One Ashburton Place, 18th Fl.
       Boston, MA 02108
       Tel: (617) 727-2200
       Matthew.Frank@mass.gov
       William.Matlack@mass.gov
       Michael.Mackenzie@mass.gov

  For Plaintiff State of Minnesota:

       Justin Moor, Assistant Attorney General
       445 Minnesota Street, Suite 1400
       St. Paul, Minnesota 55101-2130
       (651) 757-1060
       justin.moor@ag.state.mn.us

  For Plaintiff State of Nevada:

       Marie W.L. Martin
       Michelle Christine Newman
       Lucas J. Tucker
       Nevada Office of the Attorney General
       Bureau of Consumer Protection
       100 N. Carson Street
       Carson City, NV 89701
       775-624-1244
       mwmartin@ag.nv.gov
       mnewman@ag.nv.gov
       ltucker@ag.nv.gov

  For Plaintiff State of New Hampshire:

       Brandon Garod
       Office of Attorney General of New Hampshire
       33 Capitol Street
       Concord, NH 03301

                                      28
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 29 of 33




       603-271-1217
       brandon.h.garod@doj.nh.gov

  For Plaintiff State of New Jersey:

       Robert Holup
       New Jersey Attorney General's Office
       124 Halsey Street, 5th Floor
       Newark, NJ 07102
       239-822-6123
       robert.holup@law.njoag.gov

  For Plaintiff State of New Mexico:

       Mark F. Swanson
       Cholla Khoury
       New Mexico Office of the Attorney General
       408 Galisteo St.
       Santa Fe, NM 87504
       Tel: 505.490.4885
       mswanson@nmag.gov
       ckhoury@nmag.gov

  For Plaintiff State North Dakota:

       Elin S. Alm
       Office of the Attorney General of North Dakota
       Consumer Protection & Antitrust Division
       1050 E. Interstate Ave., Suite 200
       Bismarck, ND 58503
       701-328-5570
       ealm@nd.gov

  For Plaintiff State of Ohio:

       Beth Ann Finnerty
       Mark Kittel
       Jennifer Pratt
       Office of The Attorney General of Ohio, Antitrust
       150 E. Gay Street, 22nd Floor
       Columbus, OH 43215
       614-466-4328
       beth.finnerty@ohioattorneygeneral.gov
       mark.kittel@ohioattorneygeneral.gov
       jennifer.pratt@ohioattorneygeneral.gov



                                       29
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 30 of 33




  For Plaintiff State of Oklahoma:

       Caleb J. Smith Assistant Attorney General Consumer Protection Unit
       Office of the Oklahoma Attorney General
       313 NE 21st St
       Oklahoma City, OK 73105
       Tel: (405) 522-1014
       caleb.smith@oag.ok.gov

  For Plaintiff State of Oregon:

       Cheryl Hiemstra
       Oregon Department of Justice
       Civil Recovery Section
       1162 Court St NE
       Salem, OR 97301
       503-934-4400
       cheryl.hiemstra@doj.state.or.us

  For Plaintiff Commonwealth of Pennsylvania:

       Tracy W. Wertz
       Joseph S. Betsko
       Pennsylvania Office of Attorney General Strawberry Square
       Harrisburg, PA 17120
       Tel: (717) 787-4530
       jbetsko@attorneygeneral.gov

  For Plaintiff Commonwealth of Puerto Rico:

       Johan M. Rosa Rodríguez
       Assistant Attorney General Antitrust Division
       Puerto Rico Department of Justice
       PO Box 9020192
       San Juan, Puerto Rico 00902-0192
       Tel: (787) 721-2900, ext. 1201
       jorosa@justicia.pr.gov

  For Plaintiff State of Rhode Island:

       David Marzilli
       Rhode Island Office of the Attorney General
       150 South Main Street
       Providence, RI 02903
       Tel: (401) 274-4400

                                         30
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 31 of 33




       dmarzilli@riag.ri.gov

  For Plaintiff State of South Dakota:

       Yvette K. Lafrentz
       Office Of The Attorney General of South Dakota
       1302 E. Hwy 14, Suite1
       Pierre, SD 57501
       605-773-3215
       yvette.lafrentz@state.sd.us

  For Plaintiff State of Vermont:

       Ryan G. Kriger
       Office of The Attorney General of Vermont
       109 State St.
       Montpelier, VT 05609
       802-828-3170
       ryan.kriger@vermont.gov

  For Plaintiff Commonwealth of Virginia:

       Sarah Oxenham Allen
       Tyler Timothy Henry
       Office of the Attorney General of Virginia
       Antitrust Unit/Consumer Protection Section
       202 N. 9th Street
       Richmond, VA 23219
       804-786-6557
       soallen@oag.state.va.us
       thenry@oag.state.va.us

  For Plaintiff State of Washington:

       Amy Hanson
       Washington State Attorney General
       800 Fifth Avenue, Suite 2000
       Seattle, WA 98104
       206-464-5419
       amy.hanson@atg.wa.gov

  For Plaintiff State of West Virginia:

       Douglas Lee Davis
       Tanya L. Godfrey
       Office of Attorney General, State of West Virginia

                                          31
Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 32 of 33




       P.O. Box 1789
       812 Quarrier Street, 1st Floor
       Charleston, WV 25326
       304-558-8986
       doug.davis@wvago.gov
       tanya.l.godfrey@wvago.gov

  For Plaintiff State of Wyoming:

       Benjamin Mark Burningham
       Amy Pauli
       Wyoming Attorney General's Office
       2320 Capitol Avenue
       Kendrick Building
       Cheyenne, WY 82002
       (307) 777-5833
       ben.burningham@wyo.gov
       amy.pauli@wyo.gov

 For Defendant Google:

        John E. Schmidtlein
        Benjamin M. Greenblum
        Colette T. Connor
        Williams & Connolly LLP
        725 Twelfth Street, N.W.
        Washington, D.C. 20005
        jschmidtlein@wc.com
        bgreenblum@wc.com
        cconnor@wc.com

        Susan Creighton
        Franklin Rubinstein
        Wilson Sonsini Goodrich & Rosati
        1700 K Street, N.W.
        Washington, D.C. 20006
        screighton@wsgr.com
        frubinstein@wsgr.com

        Mark S. Popofsky
        Ropes & Gray LLP
        2099 Pennsylvania Avenue, NW
        Washington, DC 20006
        Tel: 202-508-4624
        Mark.Popofsky@ropesgray.com



                                        32
      Case 1:20-cv-03010-APM Document 108-1 Filed 02/03/21 Page 33 of 33




The parties shall endeavor to make all reasonable efforts to serve or file all papers before 6:00

p.m. Eastern Time.

       28.     Calculating Response Times. For purposes of calculating discovery response

times under the Federal Rules of Civil Procedure, electronic delivery at the time the email was

sent and received will be treated in the same manner as hand delivery at that time.

       29.     Nationwide Service of Trial Subpoenas. To assist the Parties in planning

discovery, and in view of the geographic dispersion of potential witnesses in this action outside

this District, the parties are permitted, under 15 U.S.C. § 23, to issue nationwide discovery and

trial subpoenas from this Court.

       30.     Modification of Scheduling and Case Management Order. Any Party may

seek modification of this Order for good cause.




Dated: February 3, 2021                                       Amit P. Mehta
                                                       United States District Court Judge




                                                  33
